Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cohen, J.), rendered October 28, 1987, convicting him of criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We do not agree with the defendant that the trial court committed reversible error when it denied his request, strenuously opposed by the People, for a missing witness charge (see, e.g., People v Gonzalez, 68 NY2d 424) with respect to one of the police officers involved in the defendant’s arrest. The People are not obligated to produce every witness to a crime so long as evidence potentially favorable to the defendant has not been suppressed (see, People v Stridiron, 33 NY2d 287, 292; People v Bradley, 160 AD2d 808) and we note that defense counsel commented extensively during summation on the People’s failure to produce the officer (cf., People v Gonzalez, supra). Under the circumstances, we discern no improvident exercise of discretion on the part of the trial court in declining to issue the requested charge. Thompson, J. P., Lawrence, Harwood and Balletta, JJ., concur.